DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16574041, filed 09/17/2019 claims foreign priority to 2018-179558, filed 09/25/2018.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“a selection application activation unit” (claims 1-17) and “a specific application activation unit " (claims 1-17), “a display control unit” (claims 6-17), “a holding unit” (claim 8-17) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “activate” (claims 1-17) and “activate” (claims 1-17), “display” (claims 6-17), “hold” (claim 8-17) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a selection application activation unit” – Specification [23] – it appears that the corresponding structure is a central processing unit (CPU).
•	“a specific application activation unit "– Specification [23] – it appears that the corresponding structure is a central processing unit (CPU).
•	“a display control unit” – Specification [88] – it appears that the corresponding structure is screen.
•	“a holding unit” – Specification [27] – it appears that the corresponding structure is a non-transitory storage medium. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2018/0063377) in view of Okutsu et al (US 2007/0206211).
Regarding claim 1, Tanabe discloses information processing system (fig. 1 item 10, image forming application) comprising: 
(fig. 4, user selects one of the icon applications, “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” displaying a screen for one of the icon applications “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” stored in the image forming apparatus, [0034]-[0036]); and 
does not activate the specific application in a case where there is a change in the state where the selection application is activated (when the application is already activated, it cannot be activated again while it’s activated, [0034]-[0036]).
Tanabe does not specifically disclose concept of specific application activation unit that activates a specific application in a case where there is a change in a state of the image processing apparatus, 
However, Okutsu et al specifically teaches concept of specific application activation unit that activates a specific application in a case where there is a change in a state of the image processing apparatus (fig. 7b item s2013, s2015, load printer program (activates a specific application) when printer function is selected (in a case where there is a change in a state of the image processing apparatus), [0142]-[0143]),
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Tanabe with concept of specific application activation unit that activates a specific application in a case where there is a change in a 

Regarding claim 2, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein, in a case where the specific application is not activated, and a predetermined condition is satisfied, the specific application activation unit activates the specific application (when the application is not activated and the application is displayed, user activates application, [0032]-[0040]).

Regarding claim 3, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein in a case where there is a change in a state where the selection application is activated, and there is a predetermined operation by the operator, the specific application activation unit activates the specific application (when application is activated and its done by user, the application is activated, [0032]-[0047]).

Regarding claim 4, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein in a case where there is a change in a state where the selection application is activated, and thereafter, there is a further change in the state where the selection application is activated, the specific application activation unit activates the specific application (when application is activated and application is activated by user, system activates application, [0032]-[0049])

Regarding claim 5, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein in a case where there is a change in a state where the selection application is activated, and thereafter, there is a further change in the state where the selection application is activated a plurality of predetermined times, the specific application activation unit activates the specific application (when application is selected by user, and further application is activated due to user input, system activates application, [0032]-[0050])
	
Regarding claim 6, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), further comprising: 
a display control unit that in a case where the predetermined condition is satisfied in a state where the selection application is activated, and the specific application is activated, and a display screen is switched from a first display screen displayed for the selection application to a second display screen displayed for the specific application, performs a display relating to the selection application on a part of the second display screen (when the application is displayed, user activates application, screen is transitioned from one display screen to another display screen displaying selected application in the transitioned display, [0032]-[0052]).

Regarding claim 7, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein the display control unit performs a display for receiving an operation of returning to the first display screen as a display relating to the selection application (system display receives a selection input from user to select one of the plurality of applications on a screen, [0032]-[0054]).

Regarding claim 8, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), further comprising: 
a holding unit that holds setting information set by the operator in a state where the selection application is activated even after the specific application is activated (user presses button application to select application activating application, [0032]-[0059]).

Regarding claim 9, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein, in a case where the selection application is selected again after the specific application is activated, the setting information held by the holding unit is reflected in the selection application (user presses button application even after application is activated to select application activating application, [0032]-[0060]).

Regarding claim 10, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein in a case where there is a change in a state where the selection application is activated, and there is an instruction (when user activates application, and user decides to select one of the application and leave the rest of the applications, the selected application is activated, [0032]-[0063]).

Regarding claim 11, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein each of the selection application to be activated by the selection application activation unit and the specific application to be activated by the specific application activation unit is attached with information indicating a type of the application (when user activates application, and user decides to select one of the application and leave the rest of the applications, the selected application including the name of the application is activated, [0032]-[0050]), and 
wherein in a case where there is a change in a state where the selection application is activated, the predetermined condition is satisfied, and the type of the selection application and the type of the specific application are different from each other, the specific application activation unit activates the specific application (when the application is displayed, user activates application, screen is transitioned from one display screen to another display screen displaying selected application in the transitioned display, [0032]-[0053]).

Regarding claim 12, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), further comprising: 
(system displays applications for user to select one the plurality of applications to activate, [0032]-[0056]).

Regarding claim 13, Tanabe discloses information processing system (fig. 1 item 10, image forming application) comprising: 
a first screen display control unit that, in response to an operation by an operator on an operation receiving unit provided in an image processing apparatus, displays a corresponding screen corresponding to the operation on a display unit of the image processing apparatus (fig. 4, user selects one of the icon applications, “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” displaying a screen for one of the icon applications “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” stored in the image forming apparatus on the image forming apparatus, [0032]-[0036]); and 
in a case where there is a change in a state where the corresponding screen is displayed on the display unit, does not display the predetermined screen (when the application is already activated on the screen, it cannot be activated again while it’s activated on the screen, [0032]-[0036])

However, Okutsu et al specifically teaches concept of second screen display control unit that in a case where there is a change in a state of the image processing apparatus, displays a predetermined screen on the display unit (fig. 7b item s2013, s2015, load printer program on a display (displays a predetermined screen on the display unit) when printer function is selected (in a case where there is a change in a state of the image processing apparatus), [0142]-[0143]
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Tanabe with concept of second screen display control unit that in a case where there is a change in a state of the image processing apparatus, displays a predetermined screen on the display unit of Okutsu et al.  One of ordinary skill in the art would have been motivated to make this modification in order to increase efficiency of the image forming apparatus, (Okutsu et al, [0005])

Regarding claim 14, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein, in a case where the predetermined screen is not displayed, and a predetermined condition is satisfied, the second screen display control unit displays the predetermined screen (when the application is not activated and the application is displayed, user activates application, [0032]-[0040]).

Regarding claim 15, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein in a case where there is a change in a state where the corresponding screen is displayed on the display unit, and the operator performs an operation of closing the corresponding screen, the second screen display control unit displays the predetermined screen (when application is displayed, screen is hidden by user, application is launched to another screen, [0032]-[0042]).

Regarding claim 16, Tanabe discloses information processing system (fig. 1 item 10, image forming application system), wherein in a case where there is a change in a state where the corresponding screen is displayed on the display unit by the operator performing an operation in the state, and the operator performs the operation, the second screen display control unit displays the predetermined screen (when the application is not activated and the application is displayed, user activates application launching another screen, [0032]-[0044]).

 Regarding claim 17, Tanabe discloses non-transitory computer readable medium storing a program causing a computer to implement (fig. 4, user selects one of the icon applications, “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” displaying a screen for one of the icon applications “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” stored in the image forming apparatus, would be obvious to include non-transitory computer readable medium storing a program causing a computer to implement, [0034]-[0036]): 
a selection application activation function of activating a selection application, which is an application selected by an operator, among applications stored in an image processing apparatus (fig. 4, user selects one of the icon applications, “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” displaying a screen for one of the icon applications “copy”, “facsimile”, “scanner mail transmission”, “easy copy”, “easy facsimile”, “scanner store in pc”, “box operation” and “help” stored in the image forming apparatus, [0034]-[0036]); and
not activating the specific application in a case where there is a change in a state where the selection application is activated (when the application is already activated, it cannot be activated again while it’s activated, [0034]-[0036])
Tanabe does not specifically disclose concept of specific application activation function of activating a specific application in a case where there is a change in a state of the image processing apparatus.
However, Okutsu et al specifically teaches concept of specific application activation function of activating a specific application in a case where there is a change in a state of the image processing apparatus (fig. 7b item s2013, s2015, load printer program (activates a specific application) when printer function is selected (in a case where there is a change in a state of the image processing apparatus), [0142]-[0143])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677